THE THIRTEENTH COURT OF APPEALS

                                       13-19-00554-CV


                                   Taneisha Pauliono
                                            v.
                Brownsville TX East Price Big 22 LLC d/b/a La Residencia


                                    On Appeal from the
                   County Court at Law No. 4 of Cameron County, Texas
                         Trial Court Cause No. 2019-CCL-01370


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

February 25, 2021